UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 97-579



In Re:   JAMES VASSELL,

                                                         Petitioner.



          On Petition for Writ of Mandamus. (CA-95-11-2)


Submitted:   March 10, 1998                 Decided:   June 18, 1998


Before WILKINS, Circuit Judge, and BUTZNER and HALL, Senior Circuit
Judges.


Petition denied by unpublished per curiam opinion.


James Vassell, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     By this application for a writ of mandamus, James Vassell

seeks an order of this court directing the district court to hear

and decide his currently pending 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998) motion. The motion has been briefed since December 18,

1995, without resolution. Because of the nature of the action

pending before the district court, this court ordered a response to

Vassell’s petition. A response was filed, see Fed. R. App. P. 21,

and the matter is now ripe for adjudication.

     While the district court does not explain the delay in re-

solving Vassell’s petition, the court, in its response, made

assurances that the motion would be acted upon before the end of

May 1998. Thus, the district court contends that granting the

petition for a writ of mandamus is unnecessary. We agree.

     Mandamus is a drastic remedy and should only be granted in

extraordinary situations. See In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987). Vassell must demonstrate that he has no other avenue

for relief and that his right to relief is clear and indisputable.

See Mallard v. United States Dist. Court, 490 U.S. 296, 309 (1989).

In this case, Vassell fails to meet his burden, because the dis-

trict court has clearly indicated that the motion will be resolved

forthwith. The response of the district court demonstrates that

Vassell has other avenues of relief available. Therefore, granting

the petition for mandamus would be inappropriate, as the district


                                2
court’s assurances accomplish substantially everything that this

court would have directed.

     Accordingly, we grant the motion for leave to proceed in forma

pauperis and deny Vassell’s petition for a writ of mandamus without

prejudice. If Vassell encounters additional, significant delay, he

may apply again for mandamus relief. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                   PETITION DENIED




                                3